United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2874
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Travis James Eaton

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                           Submitted: February 2, 2016
                             Filed: February 5, 2016
                                  [Unpublished]
                                 ____________

Before WOLLMAN, ARNOLD, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

      Travis James Eaton appeals after the district court1 denied him a sentence
reduction under 18 U.S.C. § 3582(c)(2). In declining to reduce Mr. Eaton’s sentence,

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
the district court found that a reduction was not warranted in light of his lengthy
criminal history and the likelihood of recidivism. We conclude that there is no basis
for reversal, as the district court’s finding that a reduction was not warranted was not
an abuse of discretion. See Dillon v. United States, 560 U.S. 817, 827 (2010)
(§ 3582(c) authorizes district court to reduce sentence by applying amended
Guidelines range as if it were in effect at time of original sentencing, and leaving all
other Guidelines determinations intact as previously determined); United States v.
Long, 757 F.3d 762, 763 (8th Cir. 2014) (de novo review of whether § 3582(c)(2)
authorizes modification, and abuse-of-discretion review of decision whether to grant
authorized § 3582(c)(2) modification); United States v. Curry, 584 F.3d 1102, 1103-
05 (8th Cir. 2009) (district court did not abuse its discretion in declining to reduce
defendant’s sentence under § 3582(c)(2) due to defendant’s criminal history). The
judgment is affirmed, and counsel’s motion to withdraw is granted.
                          ______________________________




                                          -2-